UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THOMAS R. WIETERS, MD; JOHN             
DOE, and others similarly situated,
               Plaintiffs-Appellants,
                 v.
ROPER HOSPITAL, INCORPORATED, a/k/a
CareAlliance Health Services, d/b/a               No. 01-2433
Roper Care Alliance; CARE
ALLIANCE HEALTH SERVICES,
INCORPORATED; CHIP NARAMORE;
SALLY DOE,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 C. Weston Houck, District Judge.
                         (CA-01-2082-2-12)

                      Argued: December 5, 2002

                      Decided: February 27, 2003

  Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Donald Edward Jonas, COTTY & JONAS ATTOR-
NEYS, Columbia, South Carolina, for Appellants. James Joseph Hin-
2                   WIETERS v. ROPER HOSPITAL, INC.
chey, Jr., HINCHEY, MURRAY & PAGLIARINI, L.L.C.,
Charleston, South Carolina, for Appellees. ON BRIEF: Mary J. Mur-
ray, HINCHEY, MURRAY & PAGLIARINI, L.L.C., Charleston,
South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Dr. Thomas R. Wieters, the plaintiff-appellant, is a surgeon in
Charleston, South Carolina, and was until recently a member of the
staff at Roper Hospital, Inc., a private non-profit institution. This case
stems from Roper Hospital, Inc.’s suspension of Dr. Wieters’s privi-
leges in response to what the hospital terms his "disruptive behavior."
When Dr. Wieters sued Roper Hospital, Inc. and related defendants
(collectively, "Roper" or "the hospital") over his suspension, Roper
raised as a defense the immunity granted to hospitals under the Health
Care Quality Improvement Act (HCQIA), 42 U.S.C. § 11101 et seq.
The district court granted summary judgment to the hospital on
immunity grounds, and we affirm.

                                    I.

   Sometime prior to January 1999 Roper became affiliated with
CareAlliance Health Services, Inc. Thereafter, according to Dr.
Wieters, there was a decline in the quality of patient care at Roper.
Dr. Wieters frequently expressed his dissatisfaction in an angry and
disruptive manner. No specific incidents are described in the record
provided to us, but at oral argument in district court, Dr. Wieters con-
ceded the accuracy of an affidavit calling his behavior disruptive. The
administration at Roper became aware of this conduct and initially
attempted what it calls "collegial intervention." When this did not
solve the problem, the hospital in January 1999 appointed an ad hoc
committee to conduct a formal inquiry.
                   WIETERS v. ROPER HOSPITAL, INC.                     3
   In July 1999 the ad hoc committee interviewed Dr. Wieters, who
was not allowed to have counsel present or to call witnesses. The
committee made recommendations to the Medical Executive Commit-
tee (MEC). An affidavit from Dr. Steven Shapiro, president of the
Medical Staff at the hospital, refers to a letter from Dr. Samuel
Hazell, chair of the ad hoc committee, that takes a harsh view of Dr.
Wieters’s behavior, although the letter itself is not in the joint appen-
dix. A document that appears to be the minutes of the ad hoc commit-
tee’s interview of Dr. Wieters suggests that he had some reason to be
angry or frustrated about patient care at the hospital, though it deems
his reactions "inappropriate."

   Following Dr. Wieters’s interview with the ad hoc committee, the
MEC had a hearing, at which Wieters appeared. According to Wieters
(but undocumented in the appendix), the MEC included at least one
doctor who was Wieters’s "economic competitor." On October 18,
1999, the MEC placed Wieters on probation, requiring that he fulfill
various conditions, including seeing a psychiatrist and ceasing his dis-
ruptive behavior. On November 15, 1999, Wieters requested a hearing
on the MEC’s probation decision. The Roper bylaws provide for this
hearing, which appears designed to meet the requirements of the
HCQIA, discussed below. The hospital was apparently slow in
responding to the hearing request, because on December 29, 1999,
Wieters’s then-lawyer wrote to the hospital reiterating the request. As
of January 6, 2000, the hospital still had not answered. On that date,
in response to new disruptive incidents by Dr. Wieters that violated
the conditions imposed by the MEC, the hospital summarily sus-
pended his clinical privileges. A summary suspension is authorized by
the hospital bylaws to "safeguard and protect patient welfare or to
protect the best interests of the Hospital." Wieters immediately
requested a hearing on the summary suspension. The hospital in its
initial reply agreed to schedule a hearing, but referred only to his pre-
vious request for a hearing on the MEC’s probation decision, not to
the summary suspension.

   Dr. Wieters subsequently received notice that a second ad hoc
committee had been formed to consider the summary suspension. The
notice included a description of the hearing procedure, the member-
ship of the committee, and a list of witnesses. The committee held an
evidentiary hearing on January 28, 2000, at which Dr. Wieters was
4                  WIETERS v. ROPER HOSPITAL, INC.
represented by counsel. The second committee also included one or
more of Dr. Wieters’s economic competitors, but this time he
expressly waived any objection on this ground. Before the hearing, in
a non-binding recommendation to the MEC, the second ad hoc com-
mittee concluded that summary suspension was an inappropriate sanc-
tion. Following the hearing, the MEC voted to lift the summary
suspension on the condition that Dr. Wieters voluntarily discontinue
the use of his privileges until he had seen a psychiatrist and had begun
anger counseling. The conditions were to be met within thirty days.
Dr. Wieters agreed on February 4, 2000, and the summary suspension
was lifted.

   There followed a dispute about the parameters of Dr. Wieters’s
agreement to the conditions. The parties disagreed about whether Dr.
Wieters’s voluntary relinquishment of privileges was to be reported
to the National Practitioners Database (NPDB). Apparently, such a
report would have severe professional consequences for Dr. Wieters,
although neither side has described them for us. Dr. Wieters believed
that he had agreed to the conditions on the understanding that such
a report would not be made, while the hospital claims to have made
no such commitment. The parties further disagreed over the selection
of the psychiatrist. When Dr. Wieters failed to fulfill the conditions
within thirty days, the hospital reported the voluntary relinquishment
to the NPDB. Dr. Wieters than rescinded his relinquishment, and the
summary suspension went back into effect. It remains in place, appar-
ently.

   Dr. Wieters sued the hospital in South Carolina court, asserting that
the suspension violated his rights under state law and the federal con-
stitution. When the hospital removed the case to federal court, Dr.
Wieters voluntarily dismissed his federal claims. The district court
exercised its discretion to retain jurisdiction over the state claims
because the hospital asserted a defense under the HCQIA, leaving
state and federal issues intertwined. At a hearing on July 31, 2001, the
district court asked the parties whether a November trial date would
be too soon. Dr. Wieters’s lawyer replied, "The sooner, the better."
At the urging of the district court, the parties agreed to pursue media-
tion. The court said it would "schedule the case for discovery,"
although no scheduling order was ever entered. A trial was set for
early November 2001. In the several months following the July hear-
                   WIETERS v. ROPER HOSPITAL, INC.                   5
ing, the parties engaged in intense mediation and then went into dis-
covery, which triggered certain motions to compel and for protective
orders. In October 2001 Dr. Wieters’s second lead counsel withdrew,
leaving co-counsel in charge. The hospital moved for summary judg-
ment in early October, and a few days before the hearing on that
motion, Dr. Wieters requested an extension of time to respond. With-
out ruling on Dr. Wieters’s motion for more time, the district court
granted summary judgment for Roper. This appeal followed.

                                  II.

   Dr. Wieters raises several issues on appeal. We first address his
arguments alleging procedural errors in the district court, and then we
move to his argument that the court improperly granted summary
judgment to Roper on the ground that it was immune from Dr.
Wieters’s suit under the HCQIA.

                                  A.

   Dr. Wieters contends that the district court failed to adhere to the
provisions of Fed. R. Civ. P. 16(b), 56(f), and 41(a). Wieters’s com-
plaints mainly concern his attempt to get more time to respond to the
motion for summary judgment.

                                  1.

   Dr. Wieters first objects because the district court did not enter a
formal scheduling order even though Fed R. Civ P. 16(b) says that the
district court "shall" enter such an order. Wieters’s argument over-
looks what the district court did to manage his case. The court
allowed discovery to proceed and scheduled an early trial date at Dr.
Wieters’s request. In addition, the court promptly scheduled hearings
on motions as required. In our view, the absence of a formal schedul-
ing order did not prevent the orderly development of the case.

                                  2.

  Roper filed its motion for summary judgment on October 4, 2001.
On October 24 Dr. Wieters filed a "Motion to Extend Time To Fur-
6                   WIETERS v. ROPER HOSPITAL, INC.
ther Respond To [Defendants’] Motion For Summary Judgment." We
construe this as a motion under Fed. R. Civ P. 56(f), which provides
that summary judgment proceedings should be continued when the
party opposing summary judgment "cannot for reasons stated present
by affidavit facts essential to justify the party’s opposition . . . ." The
district court never explicitly ruled on the motion. Instead, it granted
summary judgment to Roper after a hearing on November 2, 2001.
The grant of summary judgment was an implicit denial of the Rule
56(f) motion, and we review that denial for abuse of discretion. Gas-
ner v. Bd. of Supervisors, 103 F.3d 351, 362 (4th Cir. 1996).

   A party must support a Rule 56(f) motion by "specifying which
aspects of discovery required more time to complete," Nguyen v. CNA
Corp., 44 F.3d 234, 242 (4th Cir. 1995), and how the facts developed
in that time will be useful in resisting summary judgment. See Har-
rods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 245-46 (4th
Cir. 2002); 11 James Wm. Moore et al., Moore’s Federal Practice,
¶ 56.10[8][d] (3rd ed. 2000). Although no affidavit accompanied Dr.
Wieters’s motion, that is not necessarily fatal. Harrods, 302 F.3d at
244-45. The motion sought an extension (and more time to complete
discovery) because (1) valuable time had been consumed in a lengthy
mediation process, (2) there had been only a short time allowed for
discovery, and (3) there had been some difficulties in dealing with the
opposing side. But neither the motion nor any of the other motions
filed simultaneously give any hint of what additional facts might have
been gained through more discovery or how such facts might have
helped Dr. Wieters carry his burden in opposing summary judgment.
The motion for more time does refer to a memorandum filed in sup-
port, but we assume it would not be helpful to us on this issue because
it has not been included in the joint appendix. On the record before
us, we cannot say that the district court abused its discretion in
implicitly denying Dr. Wieters’s motion for an extension of time.

                                    3.

   Dr. Wieters further argues that the district court, as an alternative
to entering summary judgment against him, should have dismissed his
complaint without prejudice under Rule 41(a). Wieters filed a Rule
41(a) motion for voluntary dismissal on October 22, 2001, shortly
before the scheduled trial date. We review the denial of a motion for
                   WIETERS v. ROPER HOSPITAL, INC.                     7
voluntary dismissal for abuse of discretion. Davis v. USX Corp., 819
F.2d 1270, 1273 (4th Cir. 1987); Paturzo v. Home Life Ins. Co., 503
F.2d 333, 335 (4th Cir. 1974). In deciding a Rule 41(a) motion, a dis-
trict court should consider the following, nonexclusive factors: "[T]he
opposing party’s effort and expense in preparing for trial, excessive
delay and lack of diligence on the part of the movant, . . . insufficient
explanation of the need for a dismissal, . . . [and] the present stage
of litigation." Phillips USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 358
(10th Cir. 1996) (internal citations and quotation marks omitted).
Here, it is unclear which side is responsible for Dr. Wieters’s inability
to complete discovery in time, although it should be noted that his
lead counsel withdrew rather late in the game. It is unquestioned,
however, that he assented to, even encouraged, the compressed dis-
covery schedule. This, coupled with the lateness of his motion for a
voluntary dismissal and his failure to explain why such a dismissal
would be of benefit to his case, provides ample justification for the
district court’s decision. The court did not abuse its discretion in
denying Dr. Wieters’s motion for a voluntary dismissal.

                                   B.

   The district court granted the hospital summary judgment on the
ground that its actions were immunized from suit by the HCQIA. Dr.
Wieters challenges this decision. The HCQIA provides that "profes-
sional review bodies," and their members and staff, taking "profes-
sional review actions" "shall not be liable in damages" under state or
federal law, as long as the actions satisfy certain conditions. 42 U.S.C.
§ 11111(a)(1). There is no controversy in this case that the Medical
Executive Committee is a professional review body. A professional
review action is one that is "based on the competence or professional
conduct of an individual physician" and "affects . . . adversely" the
physician’s clinical privileges. 42 U.S.C. § 11151(9). The enumera-
tion of issues presented in Dr. Wieters’s brief includes the question
of whether the summary suspension was a "professional review
action," but he does not argue the issue in the brief. Thus, the only
substantive question before us is whether Roper fulfilled the Act’s
requirements and earned its immunity. To be protected by the
HCQIA, an action must be taken:

      (1) in the reasonable belief that the action was in the fur-
    therance of quality health care,
8                   WIETERS v. ROPER HOSPITAL, INC.
        (2) after a reasonable effort to obtain the facts of the mat-
     ter,

        (3) after adequate notice and hearing procedures are
     afforded to the physician involved or after such other proce-
     dures as are fair to the physician under the circumstances,
     and

        (4) in the reasonable belief that the action was warranted
     by the facts known after such reasonable effort to obtain
     facts and after meeting the requirement of paragraph (3).

42 U.S.C. § 11112(a).

   There is a rebuttal presumption that professional review actions
have met these standards. Id. This creates an unusual summary judg-
ment standard. A plaintiff suing over such an action must prove that
the action failed to fulfill the statute’s requirements. Thus, the defen-
dant is entitled to summary judgment unless "a reasonable jury, view-
ing all facts in a light most favorable to [the plaintiff], could conclude
that he had shown, by a preponderance of the evidence, that [the]
action[ ] fell outside the scope of section 11112(a)." Gabaldoni v.
Washington County Hospital Assoc., 250 F.3d 255, 260 (4th Cir.
2001).

   Dr. Wieters challenges Roper’s fulfillment of two of these require-
ments. He claims that the action was taken not in the reasonable belief
that it would further quality care, but to halt his complaints about the
declining standards of care at the hospital. He further claims that the
process by which he was suspended was not fair and did not comply
with the requirements of the Act.

   Dr. Wieters does not contest the evidence of his outbursts and ill
treatment of nurses. To bolster his claim that he was fired because he
was a whistleblower, he submits evidence that conditions at the hospi-
tal were substandard. This evidence is irrelevant. Regardless of the
merit of his complaints, the hospital presents uncontested evidence
that he expressed them in a disruptive and unprofessional manner.
The hospital relies on the affidavit of Dr. Steven Shapiro, president
                   WIETERS v. ROPER HOSPITAL, INC.                     9
of the Medical Staff at the hospital. The affidavit notes that Wieters
engaged in seventeen instances of "disruptive conduct," but gives no
specifics. It quotes Dr. Samuel Hazell, the chair of the first ad hoc
committee, generically describing Wieters’s "paroxysm[s] of rage"
and "unprofessional behavior." It is not difficult to see that the hospi-
tal would be justified in the belief that this conduct was detrimental
to the quality of the health care it provided.

   Dr. Wieters presents his own evidence from Dr. Hazell. In a letter
to the psychiatrist selected to consult with Dr. Wieters, Dr. Hazell
complained about the process by which his committee made its
inquiry, and he wrote that Wieters is a good physician. In his brief Dr.
Wieters refers to a statement in which Dr. Hazell says that the process
was the result of a vendetta against Wieters, but it is not clear whether
this evidence was in the summary judgment record. In any case, Dr.
Wieters’s evidence is far from sufficient to overcome the presumption
in favor of the hospital. A reasonable jury could not conclude that Dr.
Wieters has shown by a preponderance of the evidence that Roper
was motivated to take its action by something other than the reason-
able belief that suspending him would improve health care at the hos-
pital. Cf. Clark v. Columbia/HCA Info. Servs., 25 P.3d 215 (Nev.
2001) (denying HCQIA immunity to defendants when plaintiff had
expressed concerns about standards of care in a nondisruptive man-
ner, by making disclosures to outside authorities).

   Dr. Wieters’s challenge to Roper’s compliance with § 11112(a)(3),
the procedural requirement, is essentially that the hospital failed to
follow its own bylaws. Nothing in the HCQIA makes immunity
depend on adherence to bylaws, though the act does include a "safe
harbor" provision, 42 U.S.C. § 11112(b). If a hospital follows the pro-
cedures laid out in § 11112(b), it is deemed to have satisfied
§ 11112(a)(3). Id. The Roper bylaws are designed to match the safe
harbor provisions. Even if the procedure employed to handle Dr.
Wieters’s dispute strayed from the letter of the bylaws, however, it
still meets the immunity requirements if it was "fair to the physician
under the circumstances." 42 U.S.C. § 11112(a)(3). Dr. Wieters
argues that he never received a hearing on his probation, because the
January 2001 hearing concerned the summary suspension. He also
argues that although he waived his objection to the presence of eco-
nomic competitors on the second ad hoc committee, it was improper
10                   WIETERS v. ROPER HOSPITAL, INC.
for the MEC, which made the ultimate decision on his suspension, to
include such competitors. Although Dr. Wieters has pointed out parts
of the process that did not hew strictly to the bylaws and the safe har-
bor provisions, he has presented nothing that would lead a reasonable
jury to find by a preponderance of the evidence that the hospital
treated him unfairly under the circumstances.

   Overall, Dr. Wieters failed to rebut the presumption of the HCQIA
that the hospital complied with its requirements. Roper is therefor
immune from damages suits relating to Dr. Wieters’s suspension, and
the district court properly granted the hospital summary judgment on
all of Dr. Wieters’s claims for damages.

                                    C.

   Two of the claims in Dr. Wieters’s complaint were for injunctive
relief. He pursued these claims before the district court, which denied
his request for a preliminary injunction, dissolved a restraining order
put in place by the South Carolina court, and appeared to have
granted summary judgment as to the equitable claims. Although Dr.
Wieters’s appellate brief notes in passing that the HCQIA does not
provide immunity against claims for equitable relief, he never argues
that summary judgment was improper as to those claims. We there-
fore conclude that his claims for injunctive relief have been aban-
doned. Cf. Imperial v. Suburban Hosp. Assoc., Inc., 37 F.3d 1026,
1031 (4th Cir. 1994) (claim for injunctive relief never prosecuted in
district court is abandoned).

                                  ***

     The judgment of the district court is affirmed.

                                                           AFFIRMED